DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. (US 2019/0379509) in view of Gao et al. (US 20201/0337548).
Regarding claim 1, Stauffer discloses a method of wireless communication performed by a UE comprising:
transmitting a request, for an uplink or downlink transmission, for PT-RSs (Paragraph 0038, UE provides a request to the BS to configure transmission of one or more PT-RSs between the UE and BS); and
communicating the uplink or downlink transmission based at least in part on the request (Paragraph 0039, UE phase tracking manager configures resource elements for PT-RSs on a per-carrier basis, a per-frequency band, or based on channel spacings and channel bandwidths in use in the wireless communication link).
Stauffer et al. do not specifically disclose the following limitations found in Gao et al.: the PT-RSs are data aided PT-RSs on multiple layers of a communication link (Gao et al., Paragraphs 0206, 0207, 0215, 0223, network device transmits and terminal device receives data in a plurality or layers and network device transmits and terminal device receives PT-RSs on respective PT-RS ports for the plurality of layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stauffer et al. with the teachings of Gao et al. in order to increase reliability of communication (Gao et al., Paragraph 0206).
Regarding claim 5, Gao et al. disclose wherein the data aided PT-RSs on multiple layers of the communication link include a PT-RS sequence that is multiplexed with the data (Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers).
Regarding claim 8,  Stauffer et al. in view of Gao et al. disclose transmitting an indication of a capability of the UE to communicate one or more of uplink transmissions or downlink transmissions with data aided PT-RSs on the multiple layers of the communication link (Stauffer et al., Paragraph 0024, UE-initiated phase tracking provides UE with capability to dynamically request that transmission of PT-RS be turned on or off as well as enabling the UE to request specific PT-RS densities; Gao et al., Paragraph 0071, UE capability reporting; Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers).
Regarding claim 9, Stauffer et al. in view of Gao et al. disclose wherein the request includes an indication of a capability of the UE to communicate one or more uplink transmissions or downlink transmissions with data aided PT-RSs on the multiple layers of the communication link (Stauffer et al., Paragraphs 0024 and 0038, UE-initiated phase tracking provides UE with capability to dynamically request that transmission of PT-RS be turned on or off as well as enabling the UE to request specific PT-RS densities; Gao et al., Paragraph 0071, UE capability reporting; Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Gao et al. as applied to claim 1 above, and further in view of Lee et al. (US 2019/0296781).
Regarding claim 2, Stauffer et al. in view of Gao eta l. disclose the claimed invention above as well as receiving the downlink transmission (Stauffer et al., Paragraphs 0021, 0030, 0041, 0045, downlink communications) and data aided PT-RSs on multiple layers of the communication link (Gao et al., Paragraph 0071, UE capability reporting; Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers) but do not specifically disclose the following limitations found in Lee et al.: determining, based at least in part on the PT-RSs, one or more of: a single CPE for multiple antennas associated with multiple layers of the communication link or CPEs for respective antennas of the multiple antennas (Lee et al., Paragraphs 0041, 0044, 0066, 0075, 0078, BS transmits PT-RS via plurality of layers and UE performs CPE estimation based BS transmission for respective antenna ports).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stauffer et al. in view of Gao et al. with the teachings of Lee et al. in order to improve CPE estimation (Lee et al., Paragraphs 0041, 0044, 0066, 0075, 0078).

Claims 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Gao et al., as applied to claim 1 above, and further in view of Davydov et al. (US 2021/0168011).
Regarding claim 6, Stauffer et al. in view of Gao et al. Frank disclose the claimed invention above as well as data aided PT-RSs on multiple layers of the communication link (Gao et al., Paragraph 0071, UE capability reporting; Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers) but do not specifically disclose the following limitations found in Davydov et al.: receiving an indication of a modulation and coding scheme for symbols associated with data aided PT-RSs (Davydov et al., Abstract and paragraphs 0170, 0184, UE receives DCI from base station, the DCI including MCS index on which PT-RS is based).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Stauffer et al. and Gao et al. with the teachings of Davydov et al. in order to provide configuration information on how to process the PT-RSs (Davydov et al, Abstract, paragraphs 0170, 0184).
Regarding claims 10 and 11, Stauffer et al. in view of Gao et al. disclose the claimed invention above as well as data aided PT-RSs on multiple layers of the communication link (Gao et al., Paragraph 0071, UE capability reporting; Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers) but do not disclose the following limitations found in Davydov et al.: receiving configuration information that indicates that a base station is to provide an indication of whether data aided PT-RSs is enabled, and receiving an indication to communicate based at least in part on data aided PT-RSs (Davydov et al., Paragraph 0069, base station uses higher layer signaling to communicate configuration information for configuring PT-RS). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Stauffer et al. in view of Gao et al. with the teachings of Davydov et al. in order to enable the UE for PT-RS communication (Davydov et al., Paragraph 0069, PT-RS configuration so that the UE can communicate PT-RS information back to the base station).
Regarding claim 12, Stauffer et al. in view of Gao et al. in view of Davydov et al. disclose wherein the indication to communicate based at least in part on data aided PT-RSs on multiple layers of the communication link (Gao et al., Paragraph 0071, UE capability reporting; Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers; Davydov et al., Paragraph 0069, base station uses higher layer signaling to communicate configuration information for configuring PT-RS) comprises: an indication of the multiple layers for data aided PT-RSs on the multiple layers of the communication, or an indication of a modulation and coding scheme for data aided PT-RSs on the multiple layers of the communication link (Davydov et al., Abstract and paragraphs 0170, 0184, UE receives DCI from base station, the DCI including MCS index on which PT-RS is based).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Gao et al. in view of Davydov et al., as applied to claim 6 above, and further in view of Zhang et al. (US 2022/0116171).
Regarding claim 7, Stauffer et al. in view of Gao et al. in view of Davydov et al. disclose a method of communication where a request for PT-RS is transmitted, use of data aided PT-RSs are suggested, and an indication of a modulation and coding scheme (MCS) for symbols associated with PT-RSs are received, as described above, but do not specifically disclose the following limitations found in Zhang et al.: indication of the MCS indicates a difference between the MCS for symbols associated with the data aided PT-RSs and for symbols associated with other data (Zhang et al., Paragraph 0576, Tables 6-7, MCS information may be provided as a difference indication (i.e. MCSDiff)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Stauffer et al. in view of Gao et al. in view of Davydov et al. with the teachings of Zhang et al. in order to reduce signaling overhead (Zhang et al., Paragraphs 0019, 0213).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Gao et al. as applied to claim 1 above, and further in view of Wang et al. (US 2021/0266883).
Regarding claim 13, Stauffer et al. in view of Gao et al. disclose the claimed invention above as well as data transmitted on resources associated with data aided PT-RSs on multiple layers of the communication link (Gao et al., Paragraph 0071, UE capability reporting; Paragraph 0206, transmit/receive same data in a plurality of layers and transmit/receive PTRSs on respective PTRS ports for the plurality of layers) but do not specifically disclose the following limitations found in Wang et al.: data transmitted is associated with a dedicated ACK/NACK bit that is different from one or more ACK/NACK bits that are associated with other data communicated via the uplink transmission or the downlink transmission (Wang et al., Claims 5 and 15, HARQ-ACK bits are not mapped to resource elements to which PT-RS is mapped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stauffer et al. in view of Gao et al. with the teachings of Wang et al. in order to map uplink transmission in different cases (such as PT-RS patters) considering RS collision better channel performance (Wang et al., Paragraph 0043).

Regarding claims 14, 15 and 18-26, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claims 1, 2 and 5-13 respectively above. The prior art additionally discloses a UE (Stauffer et al., Figure 2 102; Gao et al., Figure 7 and paragraph 0224, terminal device 130 as device 700) for wireless communication (Stauffer et al., Figure 2 UE 102 in wireless communication with base station 104/108; Gao et al, Figure 1), comprising a memory (Stauffer et al., Figure 2 212; Gao et al., Figure 7 720) and one or more processors operatively coupled to the memory (Stauffer et al., Figure 2 210 coupled to 212; Gao et al., Figure 7 processor 710 coupled to memory 720), the memory and the one or more processors configured to perform the functional limitations (Stauffer et al., Paragraphs 0033-0034, 0062; Gao et al., Figure 7 memory 720 storing prog 730 executed by processor 710).

Regarding claims 27 and 28, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claims 1 and 5 respectively above. The prior art additionally discloses a non-transitory computer-readable medium (Stauffer et al., Figure 2 212; Gao et al., Figure 7 720) storing a set of instructions for wireless communication (Stauffer et al., Paragraphs 0033-0034, 0062; Gao et al., Figure 7 memory 720 storing prog 730 executed by processor 710), the set of instructions comprising one or more instructions that, when executed by one or more processors of a UE, cause the UE to perform the functional limitations (Stauffer et al., Paragraphs 0033-0034, 0062; Gao et al., Figure 7 memory 720 storing prog 730 executed by processor 710).

Regarding claims 29 and 30, the functional limitations of the claims are rejected for similar reasons set forth in rejecting claims 1 and 5 respectively above. The prior art additionally discloses an apparatus for wireless communication (Stauffer et al., Figure 2 UE 202; Gao et al., Figure 7) comprising means for transmitting a request (Stauffer et al., Figure 2 transceivers; Gao et al., Figure 7, 740) and means for communicating the uplink or downlink transmission (Stauffer et al., Figure 2 transceivers; Gao et al., Figure 7, 740).

Allowable Subject Matter
Claims 3, 4, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3 and 16, the prior art does not teach or adequately suggest determination of CPE according to the specifically recited steps of decoding, re-encoding, re-modulating, estimating and determining CPE based on the estimating; regarding claims 4 and 17, the prior art does not teach or adequately suggest determination of CPE according to the specifically recited steps generating soft data estimation based on descrambling and determining CPE based on an average of the soft data estimation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

July 11, 2022